Citation Nr: 0013017	
Decision Date: 05/17/00    Archive Date: 05/24/00

DOCKET NO.  98-17 525A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the Regional Office committed clear and unmistakable 
error in its August 1973 rating decision denying service 
connection for undifferentiated-type schizophrenia.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 decision of the San Juan, 
Puerto Rico, Regional Office (RO) which determined that its 
August 1973 rating decision denying service connection for 
undifferentiated-type schizophrenia was not clearly and 
unmistakably erroneous.  In May 1998, the appellant submitted 
a notice of disagreement.  In October 1998, the RO issued a 
statement of the case to the appellant and her accredited 
representative.  In October 1998, the RO denied an effective 
date prior to February 17, 1995 for the award of service 
connection for undifferentiated-type schizophrenia.  In 
October 1998, the appellant submitted a notice of 
disagreement with the denial of an effective date prior to 
February 17, 1995 for the award of service connection for 
undifferentiated-type schizophrenia and a substantive appeal 
from the May 1998 RO determination.  The appellant has been 
represented throughout this appeal by the Puerto Rico Public 
Advocate for Veterans Affairs.  


FINDINGS OF FACT

1.  In its August 1973 rating decision, the RO denied service 
connection for undifferentiated-type schizophrenia.  In 
September 1973, the veteran was informed in writing of the 
adverse decision and his appellate rights.  He did not submit 
a notice of disagreement with the decision.  

2.  The appellant advanced on appeal that the VA breached its 
duty to assist the veteran in the development of his claim of 
entitlement to service connection for undifferentiated-type 
schizophrenia.  


CONCLUSION OF LAW

The appellant has not submitted a cognizable claim of clear 
and unmistakable error in the August 1973 rating decision 
denying service connection for undifferentiated-type 
schizophrenia.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R.§ 3.105(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, appellate review is initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  Absent such action, a 
rating determination is considered to be final and is not 
subject to review except upon a finding of clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 1991).  Title 
38 of the Code of Federal Regulations (1999) provides, in 
pertinent part, that:

Previous determinations which are final 
and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error.  Where evidence establishes such 
error, the prior decision will be 
reversed or amended.  For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision.  38 C.F.R. § 3.105(a) 
(1999).  

The United States Court of Appeals for Veterans Claims 
(Court) has set forth the following three-pronged test to 
determine whether "clear and unmistakable error" is present 
in a prior RO determination: (1) either the correct facts, as 
they were known at the time, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made;" and (3) a determination that there was "clear 
and unmistakable error" must be based on the record and the 
law as it existed at the time of the challenged prior 
adjudication.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc).  See also Norris v. West, 12 Vet. App. 413, 419 
(1999).  A determination of clear and unmistakable error is 
dependent solely upon a review of that evidence which was 
before the adjudicator at the time of the challenged 
decision.  

In its August 1973 rating decision, the RO denied service 
connection for undifferentiated-type schizophrenia as the 
veteran's service medical records made no reference to a 
psychosis and his undifferentiated-type schizophrenia was not 
objectively manifested within one year of service separation.  
In September 1973, the veteran was informed in writing of the 
adverse decision and his appellate rights.  He did not submit 
a notice of disagreement with the decision.  

In an April 1998 written statement, the appellant advanced 
that:

Enclosed [is a] medical evaluation by Dr. 
Juarbe.  Based on it, please consider 
your initial rating decision which denied 
me [service connection] for [a 
psychiatric disability] clearly and 
unmistakably erroneous ...   During my 
first claim, [the Department of Veterans 
Affairs (VA)] failed in its duty to 
assist me by not [illegible word] 
properly my [outpatient treatment 
records] at [the mental health clinic] in 
Bayamon which showed psychosis within one 
year of my discharge [and the] local VA 
RO [did not] request a Board of 
Psychiatrists exam[ination] to find out 
my correct diagnosis as [the] VA did on 
6-19-96.  ...  I received Soc[ial] 
Sec[urity Administration benefits] since 
discharge from military service and [the] 
VA did not request said records in my 
first claim.  

The Board observes that the appellant has not alleged either 
that the correct facts, as they were known at the time of the 
August 1973 rating decision, were not before the adjudicator 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied.  She advances only that the VA 
failed to schedule the veteran for a board of psychiatrists 
evaluation; to obtain psychiatric outpatient treatment 
records and Social Security Administration documentation; and 
to otherwise properly fulfill its duty to assist the veteran 
in the development of his claim.  The Court has held that a 
breach of VA's duty to assist an appellant cannot form a 
basis for a claim of clear and unmistakable error in a prior 
final decision because such a breach creates only an 
incomplete rather than an incorrect record.  See Caffrey v. 
Brown, 6 Vet. App. 377, 384 (1994); Hazan v. Gober, 10 Vet. 
App. 511, 523 (1997); Baldwin v. West, 13 Vet. App. 1, 7 
(1999).  Therefore, the Board concludes that the appellant 
has not advanced a cognizable claim of clear and unmistakable 
error in the August 1973 rating decision.  


ORDER

The benefit sought on appeal is denied.  


REMAND

The appellant has submitted a timely notice of disagreement 
with the denial of an 


effective date prior to February 17, 1995 for the award of 
service connection for undifferentiated-type schizophrenia.  
The RO did not subsequently issue either a statement of the 
case or a supplemental statement of the case to the appellant 
which addressed that issue.  

The Court has directed that where an appellant has submitted 
a timely notice of disagreement with an adverse decision and 
the RO has not subsequently issued a statement of the case 
addressing the issue, the Board should remand the issue to 
the RO for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, this 
case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case to the appellant 
and her accredited representative which 
addresses the issue of an effective date 
prior to February 17, 1995 for the award 
of service connection for 
undifferentiated-type schizophrenia.  

The appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  
Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
due process of law.  No inference should be drawn from it 
regarding the final disposition of the appellant's claim.  



		
	J. T. HUTCHESON
	Acting Member, Board of Veterans' Appeals

 

